                                          Case 3:14-cv-02346-JCS Document 522 Filed 01/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID WIT, et al.,
                                   7                                                       Case No. 14-cv-02346-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                        NOTICE OF INTENT TO FILE
                                   9                                                       SPECIAL MASTER APPOINTMENT
                                         UNITED BEHAVIORAL HEALTH,                         ORDER
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court intends to appoint Douglas Young as Special Master in this case. In order to

                                  14   provide the parties an opportunity to be heard as to the terms of the appointment, as required under

                                  15   Rule 53(b)(1) of the Federal Rules of Civil Procedure, the Court’s proposed appointment order is

                                  16   attached. The parties may file objections to the terms of the appointment order, not to exceed ten

                                  17   pages, no later than January 22, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 13, 2021

                                  20                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  21                                                   Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
